DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Walters on 03/23/2021.

Amendments to the claims:
Claims 1, 5, 11, and 17, have been amended and claims 4 and 12, have been cancelled, and claim 21 has been added as follows:

	1. (Currently Amended)	A method comprising:
	obtaining a plurality of audio segments via an audio input device onboard a vehicle;
	classifying each audio segment of the plurality of audio segments into one or more of a plurality of categories based at least in part on a content of the respective audio segment;
	obtaining, for each respective audio segment of the plurality of audio segments, contemporaneous data from one or more systems onboard the vehicle; 
	storing the contemporaneous data for each respective audio segment of the plurality of audio segments in association with the respective audio segment; and
	providing a graphical user interface display including a graphical representation of the plurality of audio segments in a time-ordered sequence, wherein the graphical user interface display includes a graphical user interface element operable to selectively remove a respective subset of the plurality of audio segments classified into a first category of the plurality of categories from the time-ordered sequence.

	2. (Original)	The method of claim 1, wherein:
	obtaining the plurality of audio segments comprises obtaining a respective textual representation of each respective audio segment of the plurality of audio segments; and
	classifying each audio segment comprises classifying each respective audio segment into the respective one or more of the plurality of categories based at least in part on the content of the respective textual representation of the respective audio segment.

	3. (Original)	The method of claim 2, wherein classifying each respective audio segment comprises performing natural language processing on the respective textual representation of the respective audio segment to identify a topic associated with the respective audio segment.

	4. (Canceled)

	5. (Currently Amended)	The method of claim 1 [[4]], further comprising identifying, for each respective audio segment of the plurality of audio segments, a relevant subset of operational data based on the one or more of the plurality of categories assigned to the respective audio segment, wherein obtaining the contemporaneous data comprises obtaining current values for the relevant subset of operational data for the respective audio segment.

	6. (Original)	The method of claim 1, wherein providing the graphical user interface display comprises providing a scrollable region including a sequential listing of the plurality of audio segments.

	7. (Original)	The method of claim 6, wherein the scrollable region includes a first column depicting a respective timestamp assigned to a respective audio segment of the plurality of audio segments and a second column depicting the content of the respective audio segment.

	8. (Original)	The method of claim 7, further comprising dynamically removing the respective subset of one or more audio segments classified into the first category from the scrollable region in response to deselection of the graphical user interface element.

	9. (Original)	The method of claim 1, wherein the vehicle comprises an aircraft and the plurality of audio segments correspond to communications by one or more pilots onboard the aircraft.

	10. (Original)	The method of claim 9, further comprising storing, in a cockpit voice recorder, each audio segment of the plurality of audio segments in association with the respective one or more of the plurality of categories the respective audio segment is classified into.

	11. (Currently Amended)	An aircraft system comprising:
	a data storage element;
	an audio input device to obtain a plurality of audio segments;
	one or more onboard systems to obtain data pertaining to aircraft operation; and
	a processing system coupled to the one or more onboard systems, the audio input device and the data storage element to assign each audio segment of the plurality of audio segments to one or more topic categories of a plurality of topic categories based at least in part on a content of the respective audio segment, [[and]] create an entry for each audio segment of the plurality of audio segments in an audio log maintained in the data storage element, obtain one or more values for a subset of the data contemporaneous to each audio segment of the plurality of audio segments, and store the one or more values in the entry for the respective audio segment, wherein the entry maintains an association between the content of the respective audio segment, the one or more topic categories assigned to the respective audio segment, and a timestamp associated with the respective audio segment.

	12. (Canceled).

	13. (Original)	The aircraft system of claim 11, further comprising a display device, wherein the processing system is coupled to the display device to provide a graphical user interface display including graphical representations of the plurality of audio segments in a time-ordered sequence in accordance with the audio log, wherein the graphical user interface display includes one or more graphical user interface elements operable to selectively remove a respective subset of the plurality of audio segments classified into a respective topic category of the plurality of topic categories from the time-ordered sequence.

	14. (Original)	The aircraft system of claim 11, wherein:
	the processing system is configured to convert audio content of each audio segment of the plurality of audio segments into a corresponding textual representation and assign each audio segment of the plurality of audio segments to the one or more topic categories based at least in part on the textual representation of the respective audio segment; and
	the entry maintains the association between the textual representation of the respective audio segment, the one or more topic categories assigned to the respective audio segment, and the timestamp associated with the respective audio segment.

	15. (Original)	The aircraft system of claim 14, wherein the data storage element maintains one or more classification models and the processing system performs natural language processing on the textual representation of the respective audio segment using the one or more classification models to identify the one or more topic categories to be assigned to the respective audio segment.

	16. (Original)	The aircraft system of claim 11, wherein the data storage element comprises at least one of a cockpit voice recorder (CVR) and a flight data recorder (FDR).

	17. (Currently Amended)	A system comprising:
	a display device;
	a data storage element to maintain a log of audio segments captured using one or more audio input devices onboard a vehicle, wherein the log includes an entry for each audio segment comprising a textual representation of the respective audio segment, a timestamp associated with the respective audio segment, contemporaneous data obtained from one or more systems onboard the vehicle and identification of one or more topic categories of a plurality of topic categories assigned to the respective audio segment; and
	a processing system coupled to the data storage element and the display device to provide an audio log graphical user interface (GUI) display on the display device comprising a sequential listing of the audio segments maintained in the log, wherein for each topic category of the plurality of topic categories, the audio log GUI display includes a corresponding GUI element that is selectable to selectively remove a subset of the audio segments assigned to the respective topic category from the sequential listing.

	18. (Original)	The system of claim 17, wherein the sequential listing comprises a first column depicting the timestamp associated with the respective audio segment and a second column depicting the textual representation of the respective audio segment.

	19. (Original)	The system of claim 17, wherein the data storage element comprises a cockpit voice recorder (CVR) or a flight data recorder (FDR).

	20. (Original)	The system of claim 17, wherein the vehicle comprises an aircraft and the audio segments comprise communications by one or more pilots onboard the aircraft.

	21. (New)	The method of claim 1, wherein obtaining the contemporaneous data comprises obtaining current values for a relevant subset of operational data for the respective audio segment.



Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the combination of limitations specified in the independent claims 1, 11, and 17, especially for example in claim 1: “…obtaining, for each respective audio segment of the plurality of audio segments, contemporaneous data from one or more systems onboard the vehicle; storing the contemporaneous data for each respective audio segment of the plurality of audio segments in association with the respective audio segment; and
providing a graphical user interface display including a graphical representation of the plurality of audio segments in a time-ordered sequence, wherein the graphical user interface display includes a graphical user interface element operable to selectively remove a respective subset of the plurality of audio segments classified into a first category of the plurality of categories from the time-ordered sequence.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652